Case 2:20-cv-04798-RSWL-AFM Document 1-2 Filed 05/29/20 Pagelof5 Page ID #:13

EXHIBIT “2”
Case 2:20-cv-04798-RSWL-AFM Document 1-2 Filed 05/29/20 Page 2of5 Page ID#:14
Steven C. Vondran, Esq. Business | Real Estate

AZ Lic. # 025911 Intellectual Property | Software

 

CA Lic. #: 232377

THE LAW OFFICES OF STEVEN C. VONDRAN, P.C.

September 12, 2019

Erica lves, MFT

22231 Mulholland Hwy #208
Calabasas, CA 91302

Click or tap here to enter text.

VIA U.S. MAIL & EMAIL: erica@mindfulpath.com

Re: Unauthorized use of copyrighted photograph(s) / cease and desist / FRE 408 Confidential
Settlement Communication and infringement materials.

File#: #1041 — PLEASE USE ON ALL CORRESPONDENCE

THIS IS A LEGAL DEMAND LETTER AND MAY AFFECT YOUR LEGAL RIGHTS. PLEASE FORWARD TO THE PROPER
PERSON OR DEPARTMENT FOR IMMEDIATE RESPONSE.

Dear Ms. lves,

Please be advised that our firm represents commercial photographer Elliot McGucken Fine Art
Photography (“EMFAP”). EMFAP is the owner of the copyrighted image(s) as set forth in the attached Exhibit

“A.” The pertinent copyright registration made with the United States Copyright Office are attached as Exhibit
“Br

We are writing this letter because copyright image(s) owned by my Client (Exhibit “A”) have been found
on www.ericaives.com/trailer; www.ericaives.com/fullscreen-page; _ static.wixstatic.com/ media7c5556;
docs.wixstatic.com/ugd/7c5556 promoting your goodwill message and your brand. Perhaps they have been
downloaded from Google images or other similar websites where you or may have wrongfully believed the
images were royalty-free and free for use. This is not the case, and in this case, copying and using my Client’s
images (without a proper legal license) constitutes copyright infringement under the United States copyright law
even if, for example, it was done by a third party on your behalf, such as by a webmaster. The photo(s) are on
your company website which is why we are sending you this letter.

 

Phoenix: 2415 E. Camelback Road, Suite 700, Phoenix, Arizona 85016 | Santa Monica: 401 Wilshire Bivd., 12" Floor, Santa Monica, CA 90401
Newport Beach: 620 Newport Ctr. Drive, Suite 1100, Newport Beach, CA 92660 | San Diega: 8880 Rio San Diego Drive, 8'" Floor, San Diego, CA 92108

San Francisco: One Sansome Street, Suite 3500, San Francisco, CA 94104

 
 

Case 2:20-cv-04798-RSWL-AFM Document 1-2 Filed 05/29/20 Page 3o0f5 Page ID #:15

September 12, 2019

Page 2 of 4

Please be advised that my client has no record of any license being acquired by you or your company. If
we are in any way mistaken, please provide written evidence of same within 7 business days of the date of this
letter so that we may review your claim of license. You can email any evidence or proof to us at

claims@vondranlegal.com.

In the event there is no valid legal license, reproducing and publicly displaying my client’s image(s) on
your website constitutes copyright infringement, whether or not it is deemed “willful” or even “innocent” in
nature. This is true whether there or not there may have been a copyright notice or symbol on the photo.

My Client is a professional level photographer who values his work and does not appreciate other
businesses (or even individuals/sole proprietors) using his work without his express written permission and the
failure to pay proper licensing fees while using his work naturally harms his commercial efforts and strips control
from the photographer. Moreover, preventing unauthorized use of images can be a very time-consuming
process having to continually try to identify and stop unauthorized uses that dilute the value of his work.

Assuming your company does not have a proper license, we believe the unauthorized use and
reproduction of the works at issue (as set forth in Exhibit “A” and “B” respectively) constitute a violation of The
Copyright Act, Title 17 of the United States Code. As the violation occurred on what appears to be a corporate
(commercial) website we do not consider this to be a “fair use,” especially since the entire photo(s) appear to
have been reproduced in its entirety in order to benefit your company commercially.

Under the United States copyright laws, if we cannot amicably resolve this situation, and if we are forced
to go to court, my client will be seeking the maximum monetary penalties possible, which may include statutory
damages under 17 U.S.C. §504 (which authorizes up to $150,000 for willful (intentional) infringement or up to
$30,000 for unintentional infringement). This means, even if you posted the photos while claiming not knowing
it was copyrighted this is still infringement. Courts may also award attorney fees to a prevailing party in a
copyright litigation case. In addition, if required, we may be forced to seek an injunction to stop the infringing
conduct and destruction of any goods that may bear my Client’s copyrighted work. At this time, we respectfully
request that you immediately cease and desist using this image unless you are claiming a license.

In addition, we are currently investigating whether or not your unauthorized use has violated a separate
copyright DMCA provision [217 U.S.C. §1202] which prohibits altering or removing copyright management
information (“CMI”) such as re-posting the photo(s) at issue without the copyright symbol, authors name, photo
title or other information that the photographer may have provided. This is a separate violation that can trigger
penalties of (a minimum) of $2,500. All rights are reserved.
 

Case 2:20-cv-04798-RSWL-AFM Document 1-2 Filed 05/29/20 Page4of5 Page ID #:16

September 12, 2019

Page 3 of 4

In short, we consider any unlicensed activity to be a willful violation of copyright law as it is clear to most
people that you cannot utilize professional photography for business uses without properly obtaining rights to
use the image. In fact, most business owners are aware that there are many stock photography websites that

license photos (for a fee), and ignorance of the law and/or failure to obtain the proper rights is not a valid
defense.

You should also note that while corporate officers may normally be protected by a “corporate veil” in
copyright infringement cases federal case law has held that it is possible to hold officers and directors of the
corporation personally liable for infringing conduct.

While we believe my Client has the present right to file a civil lawsuit for damages, we are also willing to
try to resolve this amicably, and out of court, if we can get this matter resolved quickly and without expending
an undue amount of time going back and forth. This naturally would save everyone the stress and costs of
litigating this issue in court.

It is important to point out that at times, these types of claims may be covered by an insurance policy
such as a D&O policy for directors and officers or even general liability or policies that cover “advertising injury.”
If so, we are happy to discuss with your representative, or attorney if you decide to retain counsel.

CONFIDENTIAL SETTLEMENT OFFER — FRE 408

If you are interested in resolving this matter, my Client has authorized me to settle and close this case
on the following terms and conditions of settlement.

1. Immediately takedown the infringing photos at issue from your website within 7 business days
of receipt of this letter and confirm you have done so at the email below. Removal must include
all copies being used.

2: Pay a settlement fee of $30,000.00 THIRTY THOUSAND DOLLARS. This amount will cover both
past unlicensed infringing uses and copyright enforcement and infringement fees and we will

provide a conditional copyright infringement licensing release form for you to sign within 7
business days.
Case 2:20-cv-04798-RSWL-AFM Document 1-2 Filed 05/29/20 Page5of5 Page ID #:17

September 12, 2019

Page 4 of 4

If we do not receive a response from you within 7 business days of the date of this letter, we will assume
you have no intention of resolving this amicably out of court, and have no valid license to produce, and in that
event, we will consider or assertion of copyright infringement to be valid and reserve all rights to elevate this
matter as may be required.

lf you would like to contact me to discuss this matter, | can be reached at claims@vondranlegal.com.
Please note that merely taking down a photo or other copyrighted content will not resolve the infringement
claim. We would also request at this time that all evidence relating to your use of my client’s intellectual
property be preserved in the event we are not able to resolve this case amicably.

Thank you for your anticipated cooperation and hopefully we can seek a quick pathway to resolution and
resolve this case on favorable terms. My Client’s Power of Attorney to represent his interests is attached hereto
for reference purposes.

Very truly yours,

Steven C. Vondran, Esq.

 

Encl: Exhibits A-B / Power of Atty.

Cc: Client
